                                          Case 5:18-cv-07182-EJD Document 113 Filed 03/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NEO4J, INC., et al.,                              Case No. 18-cv-07182-EJD (SVK)
                                   8                    Plaintiffs,                        ORDER RE JOINT DISCOVERY
                                                                                           LETTER BRIEF
                                   9             v.
                                                                                           Re: Dkt. No. 111
                                  10     PURETHINK, LLC, et al.,
                                  11                    Defendants.

                                  12          The Court seeks confirmation from Plaintiffs that support for the alleged violation of the
Northern District of California
 United States District Court




                                  13   Protective Order described in the second paragraph of Dkt. 111 at 2 is Exhibit 1, specifically the
                                  14   language “See: Filing document 100 from pacer.gov for case 5:18-cv-07182-EJD.”
                                  15          Plaintiffs are to file a response, not to exceed 1 page, by noon on March 11, 2021.

                                  16          SO ORDERED.

                                  17   Dated: March 10, 2021

                                  18

                                  19
                                                                                                   SUSAN VAN KEULEN
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
